Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 05/29/2019.
Claims 1-7 are pending, where claim 1 is independent.
This application claims the continuation benefit of the application number 13/523719 filed on 06/14/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/29/2019 and 09/04/2020 have been filed on/after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. 2018-107951, filed on 5 Jun. 2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
As per specification in para [0053], reference character 250 is missing in Fig.1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection 
The disclosure is objected to because of the following informalities: 
The reference character "250" disclosed in the specification in para [0053] is missing in Fig.1. Appropriate correction is required.

Claim Objections 
Claims 1-3 are objected to because of the following informalities:  
Claims 1-3 recite the terminology "and/or", what is actually being performed by the alternatively claimed language. However, it will be assumed "or” for the purposes of examination.
Multiple filed related applications
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/003553, 16/425389, 16/429233) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-9 of copending U.S. Patent application No. 16/003553 (corresponding to U.S. Patent Publication No. 2019/0005725).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/003553 (corresponding to U.S. Patent Publication No. 2019/0005725) and the instant applications are claiming common subject matter, as follows: 


Instant Application No. 16/425389
US Application 16/003553 (corresponding USPGPub No. 2019/0005725)

VIRTUAL OBJECT DISPLAY SYSTEM
VIRTUAL OBJECT DISPLAY SYSTEM
Claim 1. A virtual object display system which comprises a machine configuration management device and an augmented information controller, in which the machine configuration management device includes a graph generation portion, a control point coordinate system insertion portion, a node information notification portion, 

a transformation information calculation portion and a transformation information notification portion and in which the augmented information controller includes a node selection portion, a selection node notification portion and a coordinate information transformation portion, 
wherein the graph generation portion generates, as a machine configuration of a control target, a graph in which constituent elements including a camera are nodes, the control point coordinate system insertion portion inserts a control point and a coordinate system into the graph, 

the node information notification portion notifies information of a node which can 

the transformation information calculation portion calculates transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a camera node to a node of a display target and which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the camera node based on the graph, 

the transformation information notification portion notifies the transformation information to the augmented information controller and the coordinate information transformation portion uses the transformation information so as to transform the coordinate value of a control axis which is notified into the 


a transformation information calculation portion and a transformation information notification portion and in which the augmented information controller includes a node select on portion, a selection node notification portion and a coordinate information transformation portion, 
wherein the graph generation portion generates, as a machine configuration of a control target, a graph in which constituent elements including markers are nodes, the control point coordinate system insertion portion inserts a control point and a coordinate system into the graph, 

the node information notification portion notifies information of a node 
the transformation information calculation portion calculates transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a marker node to a node of a display target and which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the marker node based on the graph, 

the transformation information notification portion notifies the transformation information to the augmented information controller and the coordinate information transformation portion uses the transformation information so as to transform the coordinate value of a control axis which is notified into the position and/or the posture of the node 



	Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of co-pending application 16/003553 (corresponding to U.S. Patent Publication No. 2019/0005725). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “the transformation information calculation portion calculates transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a camera node to a node of a display target and which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the camera node based on the graph” of the application is equivalent to the limitation “the transformation information calculation portion calculates transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a marker node to a node of a display target and which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the marker node based on the graph” of the co-pending application) in scope and they use the similar limitations and produce the same end result of displaying virtual object.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: “machine configuration management device” claim 1 and plurality of functional “portion” elements in claims 1-3. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig.1-5, para [0063-84] “functional block diagram - includes a control portion 110 and a storage portion 120, the control portion 110 includes a graph generation portion 111, a control point coordinate system insertion portion 113, a node information notification portion 114, a transformation information calculation portion 115 and a transformation information notification portion 116 and the graph generation portion 111 includes a node addition portion 112”). However, the claim limitations lacks the corresponding structure, material, or acts for performing the claimed functional portions in claims 1-3. Because the blocks recites portion(s) may be as software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Setti, et al. (“ARTool – Augmented Reality Human-Machine Interface for Machining Setup and Maintenance”) in view of Zhang, et al. (“Development of an AR system achieving in situ machining simulation on a 3-axis CNC machine”).

(Setti [sections 2.1-2.3] “stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements” See Fig. 1-5, SCADA-server includes plurality of elements for performing  obviously for data collection simulation, transformation, notifications and so on), 

the control point coordinate system insertion portion inserts a control point and a coordinate system into the graph (Setti [sections 2.1-2.4] “authored data in SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - ARTool shows the exact tool trajectory as interpolated by the numerical controller - generates trajectory with minimal differences” See Fig. 1-5), 

(Setti [sections 2.1-2.4, 3.2] “SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements - Operators equipped with personal devices that have the minimum hardware requirements to perform the ego-localization - high definition camera for gathering the scene on which assets are overlaid, an inertial measurement unit to filter the ego-localization state and a GPU for rendering the virtual scene” See Fig. 1-5, virtual assets stored in the SCADA server are transmitted to the tablet according to the identified scene provides node to be displayed), 
the node selection portion selects a node on which a virtual object is desired to be displayed, the selection node notification portion notifies the node on which the virtual object is desired to be displayed to the machine configuration management device (Setti [sections 2.1-2.4, 3.1-3.4] “SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements - generates trajectory with minimal differences” See Fig. 1-5, virtual assets stored in the SCADA server are transmitted to the tablet according to identified scene provides desired and selected portion to be displayed), 
the transformation information calculation portion calculates transformation information which includes, as a variable, a coordinate value of a control axis node on a path in the graph from a camera node to a node of a display target and which is used for calculating a position and/or a posture of the node of the display target in a coordinate system of the camera node based on the graph, the transformation information notification portion notifies the transformation information to the augmented information controller (Setti [sections 2.1-2.4, 4-3] “SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements - from the numerical control parser/interpolator - ARTool shows the exact tool trajectory as interpolated by the numerical controller - generates trajectory with minimal differences” See Fig. 1-13, SCADA server calculates the path of the tool trajectory for display by ARTool, e.g. in the trajectory simulator, correspond to nodes in the graph and calculates (interpolates) the coordinate value of the control axis node (i.e. the tool location/trajectory) along a path in the graph) and 
the coordinate information transformation portion uses the transformation information so as to transform the coordinate value of a control axis which is notified into the position and/or the posture of the node of the display target in the coordinate (Setti [sections 2.1-2.5, 4.3] “SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements - part-program simulation hooks - from the numerical control parser/interpolator - ARTool shows the exact tool trajectory as interpolated by the numerical controller - generates trajectory with minimal differences” See Fig. 1-13, operator tablet receives the virtual assets and trajectories calculated for simulated tool(s) stored in the SCADA and GPU to transform the virtual model into the coordinate system and displayed overlaid on the camera image based on the coordinate system).

But, Setti does not explicitly teach wherein the graph generation portion generates, as a machine configuration of a control target, a graph in which constituent elements including a camera are nodes. 
However, Zhang discloses wherein the graph generation portion generates, as a machine configuration of a control target, a graph in which constituent elements including a camera are nodes (Zhang [abstract] “real machining environment applying Augmented Reality (AR) technology - observe the results in real-time” [Sec: Introduction] “virtual information is augmented onto real scenes - cutter position and the machining conditions obtained from the controller of a CNC lathe” [Sec: System Architecture, Methodology, Physical simulation] “vision-based tracking and registration – includes - world coordinate system (WCS) and the machining coordinate system (MCS) – area based tracking method applied - pinhole camera model applied and the camera's intrinsic matrix A”  [Sec: Implementation, Cutter Occlusion, Synchronization Process] “renders the virtual workpiece with correctly resolved occlusion of the real machine tool based on the registered virtual machine tool - positioned based on registering the virtual machine tool to the real machine tool” [Sec:] See Fig.1-2, 4, 7, 9-10; vision and sensor based tracking and registration (using camera) generates data for displaying a virtual reality; camera's intrinsic matrix provides a camera nodes of virtual workpiece in a display graph and coordinate systems provides relative positioning and the machine tool position in the coordinate system). 

Setti and Zhang are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain augmented reality.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities generates a graph in which constituent elements and camera are nodes, as taught by Setti, and incorporating vision and sensor based tracking and registration (using camera) generates data for displaying a virtual reality, as taught by Zhang.  



As to claim 2, the combination of Setti and Zhang disclose all the limitations of the base claims as outlined above.  

wherein the augmented information controller further includes: an augmented information display data calculation portion which calculates, based on the position and/or the posture of the node of the display target in the coordinate system of the camera node, augmented information display data for calculating, with the display device, the virtual object as augmented information (Setti [sections 2.3-2.4 -3.1] “screen of a mobile device used to capture a bi-dimensional input - depth reliably reconstructed by using structured elements (markers) - defines a virtual plane - area of the screen can be projected on this plane - to a tri-dimensional point that lies on the virtual plane - point is the projection of the 2-D point on screen along the line of view on the virtual plane - Marker Detector - a classical one-frame-at-the-time algorithm which, for each camera frame, extracts convex quadrilateral shapes as marker candidates- candidate are then reoriented and checked for square-ness” See Fig. 1-13, tablet determines coordinates relative to the camera of the tablet, and then overlays virtual objects/information onto the camera feed according to the marker coordinate system(s) as the origins/distances display of section 4.1 and figure 10, and the virtual blocks/tools/information showing tool simulation as in section 4.3 and Fig. 2 and 12;  calculating the virtual object as augmented information based on the posture of the display target(s) in the coordinate system of the marker node(s), where the display target(s) (e.g. the simulated tool, the simulated material, and other overlaid elements) correspond to nodes in the graph with respect to the graph generation); and 
(Setti [sections 2.1-2.3] “Operators are equipped with personal devices -to perform the ego-localization - ARTool framework requires an high definition camera for gathering the scene - an inertial measurement unit to filter the ego-localization state and a GPU for rendering the virtual scene - device selected - an Apple iPad 2 Air Tablet -rendering operation handled by the Apple Framework SceneKit” See Fig. 1-13, tablet includes a display and a GPU which performs rendering, i.e. notifying the display device of the augmented information display data).

As to claim 3, the combination of Setti and Zhang disclose all the limitations of the base claims as outlined above.  
The combination further discloses The virtual object display system according to claim 1, wherein the coordinate information transformation portion transforms, as the coordinate value of the control axis, a coordinate value received from a numerical controller into the position and/or the posture of the node of the display target in the coordinate system of the camera node (Setti [sections 2.1-2.3] “stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers - client broadcasts to the SCADA server all relevant information for diagnostic and simulation purposes, such as system states, tools table, etc. - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements - part-program simulation hooks - from the numerical control parser/interpolator - ARTool shows the exact tool trajectory as interpolated by the numerical controller - framework exposes a fallback interpolator - generates trajectory with minimal differences” See Fig. 1-13; SCADA-server SCADA-server receives information for interpolating (i.e. transforms) the coordinates of the CNC tool along its trajectory from the CNC machine).

As to claim 4, the combination of Setti and Zhang disclose all the limitations of the base claims as outlined above.  
The combination further discloses The virtual object display system according to claim 1, wherein the augmented information controller further includes a storage portion having data of the graph (Setti [sections 2.1-2.3] “stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers - SCADA server is responsible for storage and distribution of augmented assets - for information necessary to present simulation and localized elements” See Fig. 1-13; SCADA-server stores the data for display).

As to claim 5, the combination of Setti and Zhang disclose all the limitations of the base claims as outlined above.  
The combination further discloses The virtual object display system according to claim 1, further comprising a server which stores data of the graph (Setti [sections 2.1-2.3] “stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers” See Fig. 1-5; SCADA-server stores the data).


The combination further discloses The virtual object display system according to claim 1, wherein the machine configuration management device is integrated with a numerical controller of a machine tool (Setti [sections 2.1-2.3] “main information consumer are the machine tool and the operator device - download data from SCADA servers – computer numerical control (CNC) communicates using a client” See Fig. 1-5; SCADA-server integrated with CNC machine tool).

As to claim 7, the combination of Setti and Zhang disclose all the limitations of the base claims as outlined above.  
The combination further discloses The virtual object display system according to claim 1, wherein the machine configuration management device is present on a cloud (Setti [sections 2.1-2.3] “stores the authored data in SCADA (Supervisory Control and Data Acquisition) servers” See Fig. 1-5; SCADA-server corresponds to a cloud device, i.e. a device available through a network/internet connection).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Popescu. USPGPub No. 2017/0294050 A1.
Bohn, et al. USPGPub No. 2013/0162673 A1. 
Mori, et al. USPGPub No. 2010/0063616 A1.
Inoue. USPGPub No. 2018/0024525 A1. 
Miller, et al. USPGPub No. 2015/0302656 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119